                Case 4:20-cv-07331-JSW Document 31-6 Filed 10/23/20 Page 1 of 7



           1   MCDERMOTT WILL & EMERY LLP
               Paul W. Hughes (Pro Hae Vice pending)
          2    phughes@mwe.com
               Sarah P. Hogarth (Pro Hae Vice to be filed)
          3    500 Notth Capitol Street NW
               Washington, DC 20001
          4
               (202) 756-8000
           5   William G. Gaede, Ill (136184)
               wgaede@mwe.com
          6    415 Mission Street, Suite 5600
               San Francisco, CA 94105
           7   (650) 815-7400
           8   Attorneys for Plaintiffs

           9                              IN THE UNITED STATES DISTRICT COURT
          10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
Cl.
j         11   CHAMBER OF COMMERCE OF THE                        Case No. 20-CV-7331
 ,.            UNITED STATES OF AMERICA;
"'"":,;   12   NATIONAL ASSOCIATION OF                           DECLARATION OF PATRICK
<-ii
oil            MANUFACTURERS; BAY AREA                           DUFFY IN SUPPORT OF PLAIN-
 cJ
 cJ       13   COUNCIL; NATIONAL RETAIL                          TIFFS' MOTION FOR PRELIMI-
i...           FEDERATION; AMERICAN                              NARY INJUNCTION
 ...0     14   ASSOCIATION OF INTERNATIONAL
 :E
""""           HEALTHCARE RECRUITMENT;
I)
 u        15   PRESIDENTS' ALLIANCE ON HIGHER
~
               EDUCATION AND IMMIGRATION;
          16   CALIFORNIA INSTITUTE OF
               TECHNOLOGY; CORNELL UNIVERSITY;
          17   THE BOARD OF TRUSTEES OF THE
               LELAND STANFORD JUNIOR
          18   UNIVERSITY; UNIVERSITY OF
               SOUTHERN CALIFORNIA; UNIVERSITY
          19   OF ROCHESTER; UNIVERSITY OF UTAII;
               and ARUP LABO RATORIES,
          20
                                  Plaintiffs,
          21
                      v.
          22
               UNITED STATES DEPARTMENT
          23   OF HOMELAND SECURITY;
               UNITED STATES DEPARTMENT
          24   OF LABOR; CHAD F. WOLF,
               in his official capacity as Acting Secretary of
          25   Homeland Security; and EUGENE SCALIA,
               in his official capacity as Secretary of Labor,
          26
                                  Defendants.
          27

          28           1, Patrick Duffy, declare as follows:
                                                                                       DUFFY DECLARATION
                                                                                         (NO. 4:20-CV-7331)
      Case 4:20-cv-07331-JSW Document 31-6 Filed 10/23/20 Page 2 of 7


 1           1.     I am the Director of Global Labor Relations and Workforce Policy at Intel Corpo-

 2   ration. I am over the age of 18 and suffer from no impairments that would prevent me from giving

 3   a declaration. The facts set forth in this declaration are based upon my personal knowledge, and if

 4   called as a live witness, I would testify competently to their truth.

 5          2.      Intel Corporation is an American engineering and technology company. We have

 6   manufacturing facilities, research and development centers, and administrative offices located

 7   throughout the United States including Arizona, California, Colorado, Massachusetts, New Mexi-

 8   co, Oregon, South Carolina, Texas, and the District of Columbia.

 9          3.      Intel is a world leader in the design and manufacturing of essential technologies

10   and platforms that power the cloud and an increasingly smart, connected world. Our technologies

11   unlock the power of data so people can ride in self-driving cars and employ artificial intelligence

12   to improve many aspects of our lives, and experience virtual worlds.

13          4.      Intel products span the entire computer landscape, from devices to the cloud, and

14   combined with our accelerant technologies (memory, FPGAs), connectivity technologies (5G),

15   and software enabling, Intel is well-positioned to be the driving force of the data revolution.
16          5.      Our business strategy is to provide the technological foundation of the new data

17   world. From large complex applications in the cloud to small low-power mobile devices, our cus-

18   tamers are looking for solutions that can process, analyze, store, and transfer data across the com-

19   puting continuum, turning data into actionable insights, amazing experiences, and competitive

20   advantages.

21          6.      Intel views the U.S. employment-based immigration system from two distinct per-

22   spectives: first, our ability to fill critical skill gaps among our U.S. workforce through sponsorship

23   of foreign workers for permanent resident status; and second, our ability to move employees glob-

24   ally for temporary assignments and business visits to facilitate technology development and ramp

25   our global factories to the high-volume manufacturing of our products.

26          7.      We have a clear philosophy in regard to hiring and sponsoring foreign employees

27   for U.S.-based positions. We hire and sponsor foreign nationals for those positions in which we

28   experience a shortage of qualified U.S. workers with the advanced education, skills, and expertise
                                                                                     DlTFFY DECLARATION
                                                     - 1-                              (No. 4:20-cv-7331)
      Case 4:20-cv-07331-JSW Document 31-6 Filed 10/23/20 Page 3 of 7



 1   that we need to compete in this global economy. These positions typically require a Master's de-

2    gree or Ph.D., or equivalent experience, in a science, technology, engineering, and mathematics

 3   (STEM) or STEM-related field.

4              8.      By way of example, among the categories of positions where we experience skills

 5   shortages are Design Engineers at the Master's and Ph.D. levels in fields such as Electrical and

 6   Computer Engineering, particularly those who have highly specialized skills in very large-scale

 7   integrated circuit design, complementary metal oxide semiconductors, and device physics.

 8             9.      Engineers without advanced education in these areas cannot acquire it by on-the-

 9   job training, or by a short course in a vocational setting. Such skills can only be acquired in the

10   course of a structured academic program that, in tum, relies upon the person already having the

11   requisite academic building blocks in math and physics. Access to these highly educated engi-

12   neers is critical to the development of our future generation of products and technology and to our

13   ability to maintain our position as a global leader in our industry.

14             10.     Any request to hire and sponsor a foreign national for a U.S.-based position must

15   go through our self-imposed Foreign National Offer Justification process to confirm that the posi-

16   tion is a skills-shortage position at Intel.

17             11.      Approximately 80% of our foreign national hires we sponsor are recent Master's-

18   and Ph.D.-level graduates of U.S. universities in STEM fields. The remaining 20% also are typi-

19   cally graduates of U.S. universities, but come to Intel as an experienced hire from another em-

20   player.

21             12.      The majority of advanced-degree graduates in STEM programs at U.S. universities

22   are foreign nationals. For example, data from the 2018 National Center for Education Statistics

23   Integrated Post-Secondary Education Data System notes that 71.2% of the Master's degree grad-

24   uates     in    Electrical,   Electronic,   and   Communication   Engineering/Computer   Engineer-

25   ing/Microelectronics are foreign national students. At the Ph.D. level, foreign nationals comprise

26   71.4% of the U.S. university graduates.

27             13.      The foreign national students we hire from these U.S. university graduate pro-

28   grams are nearly all on F-1 visas. The Optional Practical Training (OPT) Program allows these
                                                                                   DtlF'FY DECLARATION
                                                        - 2-                         (No. 4:20-cv-7331)
       Case 4:20-cv-07331-JSW Document 31-6 Filed 10/23/20 Page 4 of 7



 I   students to commence employment at Intel following graduation to complete their post-graduate
 2   practical training.

 3           14.     Intel begins the permanent-resident process for these foreign-nationals almost im-

 4   mediately after they are hired. We are typically able to complete the permanent-resident process

 5   for those foreign nationals who are from countries where the immigration quota priority dates are

 6   current within the 36 months of OPT allowed for STEM graduates. For employees from India or

 7   China, however, where the immigration quotas are backlogged, we typically need to obtain an H-

 8   1B visa for them so they have work authorization throughout the extended permanent residency

 9   process. A significant number of our STEM graduate employees are from India or China, and

10   thus the H-1 B visa is a critical component of our skilled workforce strategy.

11           15.    On October 8, 2020, the U.S. Department of Labor (DOL) published an interim fi-

12   nal rule (Strengthening Wage Protections for the Temporary and Permanent Employment of Cer-

13   tain Aliens in the United States, or "DOL Interim Wage Rule"). The rule took effect on the same

14   day it was published, and it dramatically increased the wage levels required of H-1B aliens em-

15   ployed by Intel in the United States, by as much as 50%.

16           16.    The immediate implementation of the new rule, without advance notice, warning,

17   opportunity for public comment, or transition period has caused significant harm to Intel in the

18   form of: (i) disruption to our ability to recruit from other companies, and to continue to employ

19   in temporary status some of our own skilled and critical employees with the STEM backgrounds

20   that are central to our business operations; and (ii) disruption to our ability to obtain permanent

21   resident alien status for our temporary employees with advanced STEM degrees.
22           17.    The disruption to our recruitment and retention of these high-skilled individuals

23   arises because most of these employees currently hold or seek to obtain H-1B status, and that visa

24   category requires that Intel file a Labor Condition Attestation (LCA) that Intel will pay such em-

25   ployees either the actual company wage, or the prevailing wage rate, for the occupation and loca-

26   tion, whichever is higher. DOL supplies the only "prevailing wage rate" that may be relied upon

27   without the possibility of future government audit, and as a result of the DOL Interim Wage Rule,

28   those wages went up dramatically, some by as much as 50%, overnight.
                                                                                      DUFFY DECLARATION
                                                    -3-                                (No. 4:20-cv-7331)
      Case 4:20-cv-07331-JSW Document 31-6 Filed 10/23/20 Page 5 of 7


            18.     As a result, in the next 90 days, the company will extend the H-1B status of cur-

2    rent employees (H-1B status is generally granted in three-year increments by USCIS), and it will

3    amend the H-1B status of new employees recruited from other U.S. employers as well as for in-

4    temal job changes for over 400 employees and candidates, even though their prevailing wage rate

5    just went up by approximately 50%. This dramatic, overnight implementation of the higher pre-

6    vailing wage rate has resulted in current disruption and threatens future disruption to Intel be-

7    cause it requires that we rapidly: (i) harmonize the new wage rates of the H-1B foreign national

 8   with the lower wages of U.S. workers who have identical academic backgrounds, experience, and

9    job duties; (ii) explain this wage differential to the similarly employed U.S. workers and respond

lO   to the resulting employee morale and job satisfaction issues that are expected to arise; (iii) recon-

11   cile the wages we offer to talented employees from other companies who also require H-1 B visa

12   status, so that we don't lose our ability to attract and compete for such workers in the challenging
13   U.S. labor market for STEM workers; or (iv) identify or commission an alternate wage survey

14   that we could use in place of the new DOL prevailing wage rate, even though relying on such al-

15   temate wage rate is subject to future challenge by DOL. It is simply not possible to make these

16   dramatic changes instantaneously without serious risk being posed to U.S. employee morale, our
17   efforts to recruit skilled H-1 B employees working at other U.S. companies, or our ability to uti-

18   lize a wage rate that DOL is unlikely to challenge in the future. These harms flow to a significant
19   source of labor for the company's core functions.

20           19.    The DOL Interim Wage Rule' s immediate implementation is also disrupting our

21   process for applying for permanent residence for foreign national employees who are presently in

22   temporary OPT or H-1B status. In order to apply for most employment-based immigrant visa

23   categories, the company must first receive a certification from DOL that: (i) there are not suffi-

24   cient, qualified U.S. workers available to fill the position in question, and (ii) Intel's petitioning

25   for permanent residence will not depress the wages and working conditions of U.S. workers simi-

26   lady employed. Labor certification, known as the PERM process, requires Intel to obtain a pre-

27   vailing wage determination from DOL in order to conduct the labor market test. The DOL Inter-

28   im Wage Rule has also immediately and dramatically increased the wage rates in the PERM pre-
                                                                                     DLIFFY DECLARAT ION
                                                    -4-                                (NO. 4:20-CV-7331)
      Case 4:20-cv-07331-JSW Document 31-6 Filed 10/23/20 Page 6 of 7



 1   vailing wage determination process as well.
 2            20.   The harms to Intel's permanent residence program from the DOL Interim Wage

 3   Rule's immediately imposed and dramatically higher prevailing wage rates are as follows: (i) the

 4   PERM program provides a 180-day period during which the U.S. labor market test must occur;

 5   (ii) there are at least 500 PERM applications (with more expected in the coming month) whose

 6   labor market tests have already commenced; (iii) these candidates are being offered permanent

 7   positions that were calibrated to the DOL prevailing wage rate that was in effect up until October
 8   7, 2020; (iv) if the dramatically higher prevailing wage rate immediately imposed by the DOL

 9   Interim Wage Rule does not coincide or reconcile with those of Intel's U.S. workers similarly

10   employed, or if paying this higher rate could adversely affect employee morale or recruitment ef-
11   forts, then Intel will have to rely on an alternate wage survey to argue that a different prevailing

12   wage rate should apply; but (v) DOL's office that reviews and approves alternate wage surveys

13   currently takes 90 to 120 days to conclude its review, and we expect this processing time to in-

14   crease dramatically in light of the new rule, and thus (vi) the 180-day PERM labor market test

15   window will have closed, and these hundreds of applications will have to be abandoned, thus dis-

16   rupting our company's ability to obtain permanent residence for key employees and damaging the

l7   morale of this cohort of critical employees. Even if Intel can initiate a new PERM labor market

18   test in the future for this large cohort of future permanent Intel employees, critical time will have
19   been lost, along with Intel's reputation with a workforce that is mobile and in high demand across

20   the vibrant U.S. labor market for STEM workers with advanced U.S. degrees. For example, em-

21   ployees will have their immigrant visa priority date significantly pushed back if we are unable to
22   continue with their planned PERM application due to the need to obtain a new prevailing wage

23   determination from the DOL. For employees from India, this delay could add years to the time
24   period when they can finally file an application to adjust their status due to the backlog of priority

25   dates.
26            21.   All of these harms could have been avoided if DOL had recognized that the dra-
27   matic wage increases contained in the DOL Interim Wage Rule are practically impossible for a

28   large company to implement overnight. The disruption described above is not hypothetical; it is
                                                                                     DUFFY DECLARATION
                                                    - 5-                               (No. 4:20-cv-7331)
      Case 4:20-cv-07331-JSW Document 31-6 Filed 10/23/20 Page 7 of 7



 1   tangible. The adverse effects threaten the foreign national employees with the STEM-related

 2   skills that are critical to our company's business plan, market advantage, and mission as well as

 3   Intel's efforts to employ them permanently.

 4          22.    Intel is a member of Plaintiffs the National Association of Manufacturers, the U.S.

 5   Chamber of Commerce, and the Bay Area Council.

 6          I declare under penalty of perjury that the foregoing is true and correct.

 7   Dated: October 21, 2020
            Phoenix, AZ
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26
27

28
                                                                                    DUFFY DECLARATION
                                                    - 6-                                 (NO. 4:20-CV-7331)
